Exhibit 10.7

ARMSTRONG WORLD INDUSTRIES, INC.

2011 LONG-TERM INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

1. Grant.

(a) Subject to the terms set forth below, Armstrong World Industries, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) a target award
(the “Target Award”) of performance-based restricted stock units (the
“Performance Units”) as specified in the 2012 Long-Term Performance Restricted
Stock Unit Grant letter to which these Grant Conditions relate (the “Grant
Letter”). The “Date of Grant” is February 28, 2012. The Performance Units are
Stock Units with respect to common stock of the Company (“Company Stock”).

(b) The Performance Units shall be earned, vested and payable if and to the
extent that the Return on Invested Capital performance goals set forth in the
Grant Letter (the “Performance Goals”), employment conditions and other terms of
these Grant Conditions are met. The “Performance Period” for which the
attainment of the Performance Goals will be measured is the period beginning
January 1, 2012 and ending December 31, 2014.

(c) These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong World Industries, Inc. 2011
Long-Term Incentive Plan (the “Plan”). Any terms not defined herein shall have
the meanings set forth in the Plan.

2. Vesting.

(a) The Grantee shall earn and vest in a number of Performance Units based on
the attainment of the Performance Goals as of the end of the Performance Period,
provided that the Grantee continues to be employed by the Company or its
subsidiaries or affiliates (collectively the “Employer”) through December 31,
2014 (the “Vesting Date”).

(b) At the end of the Performance Period, the Management Development and
Compensation Committee (the “Committee”) will determine whether and to what
extent the Performance Goals have been met and the amount earned with respect to
the Performance Units. The Grantee can earn up to 175% of the Target Award based
on attainment of the Performance Goals, as set forth in the Grant Letter.

(c) Except as described below, no Performance Units shall vest prior to the
Vesting Date, and if the Performance Goals are not attained at the end of the
Performance Period, the Performance Units shall be immediately forfeited and
shall cease to be outstanding.



--------------------------------------------------------------------------------

3. Termination of Employment.

(a) Except as described below, if the Grantee ceases to be employed by the
Employer prior to the Vesting Date, the Performance Units shall be forfeited as
of the termination date and shall cease to be outstanding.

(b) If, after December 31, 2012, the Grantee ceases to be employed by the
Employer prior to the Vesting Date on account of Retirement (as defined below),
Involuntary Termination (as defined below) or death, or the Grantee incurs a
Long-Term Disability (as defined below), the Grantee shall earn a pro-rata
portion of the outstanding Performance Units based on attainment of the
Performance Goals, as determined following the end of the Performance Period.
The pro-rated portion shall be determined by calculating the number of
Performance Units earned based on attainment of the Performance Goals,
multiplied by a fraction, the numerator of which is the number of months
following January 1, 2012 and up to the Grantee’s termination date in which the
Grantee was employed by the Employer and the denominator of which is 36. A
partial month shall count as a full month for purposes of this calculation. The
pro-rated earned Performance Units shall be paid as described in Section 6.

4. Change in Control. In the event of a change in control, the provisions of
Section 14 of the Plan and any applicable change in control agreement between
the Grantee and the Company shall apply.

5. Definitions. For purposes of these Grant Conditions and the Grant Letter:

(a) “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (1) commission of a felony or a crime involving
moral turpitude; (2) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (3) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (4) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the Grantee with respect to the Employer; or
(5) gross negligence or misconduct in the performance of the Grantee’s duties
with the Employer.

(b) “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.

(c) “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.

(d) “Retirement” shall mean the Grantee’s termination of employment other than
for Cause after the Grantee has attained age 55 and has completed five years of
service with the Employer.

 

2



--------------------------------------------------------------------------------

6. Payment. At the end of the Performance Period, if the Committee certifies
that the Performance Goals and other conditions to payment of the Performance
Units have been met, the Company shall issue shares of Company Stock to the
Grantee equal to the vested earned Performance Units, subject to applicable tax
withholding. Payment shall be made between January 1, 2015 and March 15, 2015.
Any fractional shares will be rounded up to the nearest whole share.

7. Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Performance Units and shall be payable subject to the same vesting terms and
other conditions as the Performance Units to which they relate. Dividend
Equivalents shall be credited on the Performance Units when dividends are
declared on shares of Company Stock from the Date of Grant until the payment
date for the vested Performance Units. The Company will keep records of Dividend
Equivalents in a non-interest bearing cash account for the Grantee. No interest
will be credited to any such account. Vested Dividend Equivalents shall be paid
in cash at the same time and subject to the same terms as the underlying vested
Performance Units. If and to the extent that the underlying Performance Units
are forfeited, all related Dividend Equivalents shall also be forfeited.

8. Delivery of Shares. The Company’s obligation to deliver shares upon the
vesting of the Performance Units shall be subject to applicable laws, rules and
regulations and also to such approvals by governmental agencies as may be deemed
appropriate to comply with relevant securities laws and regulations.

9. No Shareholder Rights. No shares of Company Stock shall be issued to the
Grantee on the Date of Grant, and the Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company with respect to any
Performance Units.

10. No Right to Continued Employment. The grant of Performance Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

11. Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee’s receipt of the Performance Units
constitutes the Grantee’s acknowledgment that all decisions and determinations
of the Committee with respect to the Plan, the Grant Letter, these Grant
Conditions, and the Performance Units shall be final and binding on the Grantee
and any other person claiming an interest in the Performance Units.

12. Withholding Taxes. The Employer shall have the right to deduct from all
payments made hereunder and from other compensation an amount equal to the
federal (including FICA), state, local and foreign taxes required by law to be
withheld with respect to the Performance Units. The Employer will withhold
shares of Company Stock payable hereunder to satisfy the tax withholding
obligation on amounts payable in shares, unless the Grantee provides a payment
to the Employer to cover such taxes, in accordance with procedures established
by the Committee. The share withholding amount shall not exceed the Grantee’s
minimum applicable withholding tax amount.

 

3



--------------------------------------------------------------------------------

13. Company Policies. All amounts payable under the Grant Letter and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.

14. Assignment. The Grant Letter and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Performance
Units, except to a successor grantee in the event of the Grantee’s death.

15. Section 409A. The Grant Letter and these Grant Conditions are intended to
comply with section 409A of the Internal Revenue Code or an exemption,
consistent with Section 20(h) of the Plan.

16. Governing Law. The validity, construction, interpretation and effect of the
Grant Letter and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.

*        *        *

 

4